Judgment, Supreme Court, New York County (Thomas A. Farber, J.), rendered October 18, 2007, convicting defendant, after a jury trial, of rape in the first degree, criminal sexual act in the first degree and sexual abuse in the first degree, and sentencing him, as a second violent felony offender, to an aggregate term of 15 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The victim’s testimony was corroborated by her prompt outcry and by physical evidence.
Since defendant objected at trial on different grounds from those raised on appeal (see People v Graves, 85 NY2d 1024, 1026-1027 [1995]), he has not preserved his present challenges to expert testimony and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. The court properly permitted a certified sexual assault nurse to testify as an expert in sexual assault forensics. She testified that the victim’s injuries had been recently acquired *438and that the abrasions on the victim’s labia wére consistent with forcible penetration. These were matters beyond the knowledge of the average juror, and the witness did not intrude on the jury’s fact-finding function (see People v Harris, 249 AD2d 775 [1998]).
We perceive no basis for reducing the sentence.
Defendant’s pro se claims are unpreserved or unreviewable, and we decline to review them in the interest of justice. As an alternative holding, we find them without merit. Concur — Saxe, J.E, Friedman, Freedman and Richter, JJ.